In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 18-827V
                                     Filed: February 5, 2019
                                         UNPUBLISHED


    BRANDI BLESSIKE, and BARRY
    BLESSIKE, on behalf of their daughter,
    B.B., a minor,
                                                             Special Processing Unit (SPU);
                        Petitioners,                         Damages Decision Based on Proffer;
    v.                                                       Rotavirus Vaccine; Intussusception

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.
Meredith Burns Healy, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On June 12, 2018, petitioners filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”), on behalf of their minor daughter, B.B. Petitioners allege that that B.B. suffered
from intussusception as a result of receiving a rotavirus vaccine on July 26, 2017.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On October 30, 2018, a ruling on entitlement was issued, finding petitioners
entitled to compensation for B.B.’s intussusception. On February 5, 2019, respondent

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
filed a proffer on award of compensation (“Proffer”) indicating petitioners should be
awarded:
           A. Lump sum paid to petitioners: $2,389.62; and
           B. An amount sufficient to purchase the annuity contract described in section
                I.B. of the attached Proffer.

Proffer at 2-3.

        In the Proffer, respondent represented that petitioners agree with the proffered
award. Based on the record as a whole, the undersigned finds that petitioners are
entitled to an award as stated in the Proffer. Id.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner:

            A. A lump sum payment of $2,389.62 in the form of a check payable to
               petitioners, Brandi and Barry Blessike; and

            B. An amount sufficient to purchase the annuity contract described in
               section I.B. of the attached Proffer.

        These amounts represent all elements of compensation to which B.B. would be
entitled under 42 U.S.C. § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


 BRANDI BLESSIKE and BARRY
 BLESSIKE, on behalf of their daughter, B.B.,
 a minor,

                Petitioners,                            No. 18-827V
                                                        Chief Special Master Dorsey
 v.                                                     ECF

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 29, 2018, respondent filed a Rule 4(c) Report, conceding that petitioners’

claim meets the Vaccine Table criteria for an intussusception following a rotavirus vaccination.

On October 30, 2018, the Special Master issued a Ruling on Entitlement, concluding that

petitioners are entitled to compensation under the National Childhood Vaccine Injury Act of

1986 (“Vaccine Act”), as amended, 42 U.S.C. §§300aa-10 to -34.

I.     Items of Compensation and Form of the Award

       Based upon the evidence of record, respondent proffers, and the parties recommend, that

compensation be made through a lump sum payment and future annuity payments as described

below, and request that the Chief Special Master’s decision and the Court’s judgment award the

following:

       A.      Past Unreimbursable Expenses

       A lump sum payment of $2,389.62, representing compensation for past unreimbursable

expenses, in the form of a check payable to Brandi and Barry Blessike, petitioners.   See 42
U.S.C. § 300aa-15(a)(1).

        B.      Pain and Suffering

        For pain and suffering, see 42 U.S.C. § 300aa-15(a)(4), an amount sufficient to purchase

an annuity contract, 1 paid to the life insurance company 2 from which the annuity will be

purchased, 3 subject to the conditions described below. The annuity contract will be owned

solely and exclusively by the Secretary of Health and Human Services and will provide

payments to B.B., 4 as set forth below:

        1.      A guaranteed lump sum payment of $8,000.00 paid on May 24, 2035.

        2.      A guaranteed lump sum payment of $10,000.00 paid on May 24, 2038.

        3.      A guaranteed lump sum payment of $15,000.00 paid on May 24, 2042.

        4.      A guaranteed lump sum payment of $20,000.00 paid on May 24, 2047.

        5.      A guaranteed lump sum payment of $25,000.00 paid on May 24, 2052.

        6.      A guaranteed lump sum payment of $42,906.61 paid on May 24, 2057.



1
   In respondent’s discretion, respondent may purchase one or more annuity contracts from one
or more life insurance companies.
2
  The Life Insurance Company must have a minimum of $250,000,000 capital and surplus,
exclusive of any mandatory security valuation reserve. The Life Insurance Company must have
one of the following ratings from two of the following rating organizations:

        a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;
        b. Moody’s Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;
        c. Standard and Poor’s Corporation Insurer Claims-Paying Ability Rating: AA-, AA,
            AA+, or AAA;
        d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
            AA-, AA, AA+, or AAA.
3
  Petitioners authorize the disclosure of certain documents filed by petitioners in this case
consistent with the Privacy Act and the routine uses described in the National Vaccine Injury
Compensation Program System of Records, No. 09-15-0056.
4
    At the time payment is received, B.B. will be an adult, and thus guardianship is not required.


                                                 2
Should B.B. predecease any of the certain payments set forth above, said payments shall be made

to her estate. Written notice to the Secretary of Health and Human Services and to the Life

Insurance Company shall be provided within twenty (20) days of B.B.’s death.

         The amounts set forth in sections I.A. and I.B., supra, represent all elements of

compensation to which B.B. would be entitled under 42 U.S.C. § 300aa-15(a). Petitioners

agree.

II.      Summary of Recommended Payments Following Judgment

         A.     Lump sum paid to petitioners:                                                $2,389.62

         B.     An amount sufficient to purchase the annuity contract described in section I.B.,
                supra.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       GABRIELLE M. FIELDING
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       /s/ Meredith B. Healy
                                                       MEREDITH B. HEALY
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Tel.: 202.616.4187
Dated: February 5, 2019                                E-mail: meredith.b.healy@usdoj.gov



                                                  3